

Exhibit 10.1
Amendment to the Employment Agreement
WHEREAS, the Board of Directors of National CineMedia, Inc. (the “Company”) has
determined that it is in the best interest of the Company and its shareholders
to extend the employment of Sarah Kinnick Hilty (“Executive”) past the
expiration date set forth in her current Employment Agreement with the Company
dated January 12, 2018 (the “Employment Agreement”);
WHEREAS, Executive desires to continue her employment with the Company; and
WHEREAS, the Company and Executive have therefore agreed to extend the
Employment Agreement and amend certain terms thereof, as set forth in this
Amendment to the Employment Agreement (the “Amendment”).
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree to the following changes
to the Employment Agreement, effective as of January 1, 2021 (the “Effective
Date”):
1.Section 1 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:
“Employment. The Employer agrees to continue to employ Executive and Executive
agrees to continue to be employed by the Employer, beginning as of January 1,
2021 (the “Effective Date”) and Executive's employment under this Agreement
shall terminate on the earlier of (i) December 31, 2023 or (ii) the termination
of Executive's employment under this Agreement. The period from Executive’s
commencement of employment with Employer until the termination of Executive's
employment under this Agreement is referred to as the "Employment Period." To
the extent Executive remains employed by the Company after the expiration of the
Employment Period, such employment will be subject to the terms and conditions
to which the Company and Executive at that time will agree.”


2.To memorialize Executive’s earlier promotion, Section 2 shall be amended to
change Executive’s position from “Senior Vice President-General Counsel” to
“Executive Vice President - General Counsel and Secretary”.


3.To memorialize Executive’s prior Base Salary increase and 2021 Base Salary
increase, Section 3(b) of the Employment Agreement shall be amended to change
Executive’s Base Salary to $425,000, however, $12,500 of Executive’s Base Salary
from January 1, 2021 to June 30, 2021 shall be withheld until July 1, 2021 and
paid out at that time in a single payment.


4.To memorialize Executive’s earlier Target Bonus increase, Section 3(c) of the
Employment Agreement shall be amended to change the Target Bonus percentage from
50% to 75%. In addition, the proviso in Section 3(c) of the Employment
Agreement, stating “; provided, however, that any bonus related to calendar year
2018 (i) shall be prorated for the period between the Effective Date and
December 31, 2018, and (ii) shall



--------------------------------------------------------------------------------







not be less than the full amount of the bonus for the prorated period, as
calculated per the terms of the Company's existing Performance Bonus Plan” shall
be deleted in its entirety.


5.Section 3(d) of the Employment Agreement shall be amended to include the
following at the end of the paragraph: “Executive will receive a supplemental
one-time time-based restricted share award granted effective January 1, 2021,
with a grant fair market value of $25,000, the number of shares to be determined
by dividing such amount by the closing share price of the Company’s common stock
as reported on the NASDAQ for the date of the grant (the “2021 Supplemental
Grant”). The 2021 Supplemental Grant will vest in full on the first anniversary
of the grant date, subject to Executive’s continued employment through the
vesting date. The 2021 Supplemental Grant shall (i) be issued under the National
CineMedia, Inc. 2020 Omnibus Incentive Plan (as amended from time to time, the
“2020 Omnibus Plan”) and (ii) be subject to the Company’s standard form of
time-based restricted share award agreement under the 2020 Omnibus Plan.”


6.The following shall be added to the Employment Agreement as Section 6(i)
thereof:


(i) Scope of Disclosure Restrictions. Executive understands and acknowledges
that nothing in this Agreement or any other Company policy or agreement
prohibits her from communicating with government agencies about possible
violations of federal, state, or local laws or otherwise providing information
to government agencies or participating in government agency investigations or
proceedings, and that she is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information she obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding Executive’s confidentiality
and nondisclosure obligations, Executive understands that, and the Company is
hereby advising her as follows, pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”


7.Except as expressly modified herein, the Employment Agreement shall remain in
full force and effect.
<Signature Page to Follow>



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth below.



National CineMedia, Inc.Sarah Kinnick Hilty/s/ Thomas F. Lesinski/s/ Sarah
Kinnick HiltyTitle: CEO10/30/202010/30/2020DateDate






